August 29, 2008


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Eric D. Pearson
Heygood Orr Reyes Pearson & Bartolomei
2331 W. Northwest Hwy.
Dallas, TX 75220

RE:   Case Number:  04-0575
      Court of Appeals Number:  05-03-00279-CV
      Trial Court Number:  DV-99-01417-L

Style:      COLUMBIA MEDICAL CENTER OF LAS COLINAS, INC. D/B/A LAS COLINAS
      MEDICAL CENTER
      v.
      ATHENA HOGUE, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF ROBERT
      HOGUE, JR., DECEASED, CHRISTOPHER HOGUE, AND ROBERT HOGUE, III

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |